Title: From James Madison to James Barry, 4 December 1801
From: Madison, James
To: Barry, James


SirDepartment of State: 4 Decr. 1801.
I return the notification which Mr. Palyart has given of your appointment to act in his place as Consul General of Portugal, during his absence; and beg leave to inform you, that there will be no impropriety in your giving it publicity. Any communications, which you may have to make to me, respecting the business of your charge, will be received and attended to in the manner which custom prescribes in such cases. The legal incidents of the character, with which you are cloathed, will remain to be ascertained, as circumstances arise which involve them. I have the honor to be, Very respectfully, sir, your most obed. servt.
James Madison
 

   RC (PP). In Wagner’s hand, signed by JM. Enclosure not found.


   Ignatius Palyart, Portuguese consul general to the U.S. since 1790, had appointed James Barry vice-consul for Maryland and Virginia in 1791 (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 17:571, 20:262).

